Exhibit 10.2
 
THIRD AMENDMENT TO LINE OF CREDIT PROMISSORY NOTE
 
THIS THIRD AMENDMENT TO LINE OF CREDIT PROMISSORY NOTE (this "Agreement"), dated
as of November 7, 2003, is between and among ATRION CORPORATION, a Delaware
corporation ("Atrion"), ATRION MEDICAL PRODUCTS, INC., an Alabama corporation
("AMI"), HALKEY-ROBERTS CORPORATION, a Florida corporation ("Halkey-Roberts"),
QUEST MEDICAL, INC., a Texas corporation ("Quest"), ALATENN PIPELINE COMPANY,
LLC, an Alabama limited liability company (successor by conversion to AlaTenn
Pipeline Company, Inc. an Alabama corporation) ("AlaTenn"), ATRION LEASING
COMPANY, LLC, an Alabama limited liability company (successor by conversion to
Atrion Leasing Company, Inc. an Alabama corporation) ("ALI"), and ATRION
INTERNATIONAL, INC., a U.S. Virgin Islands corporation ("AII") (individually, a
"Borrower," and collectively, the "Borrowers") and SOUTHTRUST BANK, an Alabama
banking corporation (successor by conversion to SouthTrust Bank, National
Association, a national banking association) (the "Lender").
 
RECITALS:
 
Borrowers and Lender are parties to that certain Loan and Security Agreement
dated November 12, 1999, as amended by Amendment to Loan and Security Agreement
dated as of December 26, 2001 (as amended, the "Loan Agreement"), pursuant to
which the Lender established a Credit Facility for the Borrowers' benefit in the
maximum principal sum of Twenty-Five Million Dollars ($25,000,000). All defined
terms used in this Agreement without definition shall have the meanings ascribed
to them in the Loan Agreement. In order to further evidence the Credit Facility,
the Borrowers executed and delivered to Lender their Line of Credit Promissory
Note dated November 12, 1999 in the original stated principal amount of
$18,500,000, as amended by Note Extension Agreement dated August 31, 2001, and
by Second Amendment to Line of Credit Promissory Note dated December 26, 2001
(which such Second Amendment, among other things, increased the principal
balance of the Line of Credit Note to $25,000,000) (as amended, the "Line of
Credit Note"), evidencing the Line of Credit Loan portion of the Credit
Facility.
 
Borrower has requested, and Lender has agreed, to extend the maturity date of
the Loan from November 12, 2004 to November 12, 2006.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Line of Credit Loan Extended. The Line of Credit Note is hereby
modified and amended to extend the maturity date thereof from November 12, 2004
to November 12, 2006, by deleting the words of figures "November 12, 2004"
wherever the same shall appear, and by inserting in lieu thereof the words and
figures "November 12, 2006."


 
 

--------------------------------------------------------------------------------

 
 
2.            Amendment to Loan Agreement. Contemporaneously herewith, Borrowers
and Lender have entered into that certain Third Amendment to Loan and Security
Agreement, all references in the Line of Credit Note to the "Loan Agreement"
shall refer to the Loan Agreement, as amended by such Third Amendment to Loan
Agreement.
 
3.            Confirmation of Obligations. Except as herein modified, the Line
of Credit Promissory Note shall remain in full force and effect, and the Line of
Credit Promissory Note is hereby ratified and affirmed in all respects.
 
4.            No Novation and No Release of Collateral. The execution and
delivery of this Agreement shall not be interpreted or construed as, and in fact
does not constitute, a novation, payment, or satisfaction of all or any portion
of the Line of Credit Note; rather, this Agreement is strictly amendatory in
nature. The execution, delivery, and performance of this Agreement shall not
operate to release any Collateral securing the Line of Credit Note nor modify or
otherwise affect the lien and security interest held by Lender in and to such
Collateral.
 
5.            Counterparts. This Agreement may be executed in multiple
counterparts and using multiple signature pages and shall be binding and
enforceable at such time as each party has executed a counterpart of this
Agreement. The signature of any party to a counterpart of this Agreement shall
bind such party to the same extent as if all parties executed a single original
hereof.
 
6.            Interpretation. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party to this Agreement by any
court or other governmental or judicial authority by reason of such party's
having or being deemed to have structured or dictated such provision.
 
7.            Integration. Borrowers acknowledge and agree that no promises,
agreements, understandings, or commitments of any nature whatsoever have been
made by or on behalf of Lender in respect to the Credit Facility and the Line of
Credit Promissory Note, except as set forth herein. Specifically, Borrowers
acknowledge and agree that Lender has made no agreement, and is in no way
obligated, to grant any extension, indulgence, forbearance, or consent with
respect to the Credit Facility or the Line of Credit Note or any matter relating
to the Credit Facility or the Line of Credit Note, except as specifically set
forth herein.
 
8.            Severability. If any provisions of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.
 
9.            Controlling Law. THE VALIDITY, INTERPRETATION, ENFORCEMENT AND
EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ALABAMA. THE LENDER'S PRINCIPAL PLACE OF BUSINESS IS
LOCATED IN JEFFERSON COUNTY IN THE STATE OF ALABAMA, AND THE BORROWERS AGREE
THAT THE LINE OF CREDIT LOAN SHALL BE FUNDED FROM AND THIS AGREEMENT SHALL BE
HELD BY LENDER AT SUCH PRINCIPAL PLACE OF BUSINESS, AND THE HOLDING OF THIS
AGREEMENT BY LENDER THEREAT SHALL CONSTITUTE SUFFICIENT MINIMUM CONTACTS OF
BORROWERS WITH JEFFERSON COUNTY AND THE STATE OF ALABAMA FOR THE PURPOSE OF
CONFERRING JURISDICTION UPON THE FEDERAL AND STATE COURTS PRESIDING IN SUCH
COUNTY AND STATE.
 
 
 

--------------------------------------------------------------------------------

 
 
10.            Waiver of Jury Trial. BORROWERS HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION
ARISING OUT OF OR IN ANY WAY PERTAINING OR RELATED TO LOAN OBLIGATION, THIS
AGREEMENT, OR ANY OTHER LOAN DOCUMENT, OR IN ANY WAY CONNECTED WITH OR
PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF LENDER AND BORROWERS
WITH RESPECT TO THE LOAN OBLIGATIONS, THIS AGREEMENT, AND ANY OTHER LOAN
DOCUMENT, OR IN CONNECTION WITH THE TRANSACTIONS RELATED HERETO OR CONTEMPLATED
HEREBY OR THE EXERCISE OF ANY PARTY'S RIGHTS AND REMEDIES WITH RESPECT TO THE
LOAN OBLIGATIONS, THIS AGREEMENT, OR OTHERWISE, OR THE CONDUCT OF THE
RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. BORROWERS ACKNOWLEDGE THAT LENDER MAY FILE A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED
AGREEMENT OF THE BORROWERS IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY,
AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN BORROWERS AND LENDER SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 
 


 


 
[Signatures on Following Pages]


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, Borrowers and Lender have caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.
 
 
BORROWERS:
   
 
ATRION CORPORATION,   
a Delaware corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President
         
ATRION MEDICAL PRODUCTS, INC.,
 
an Alabama corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 

 
HALKEY-ROBERTS CORPORATION,
a Florida corporation
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President
   


 
QUEST MEDICAL, INC., a Texas corporation
         
By: /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President


 

 
ALATENN PIPELINE COMPANY, LLC,
an Alabama limited liability company
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
ATRION LEASING COMPANY, LLC,
an Alabama limited liability company
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 

 
ATRION  INTERNATIONAL, INC.,
a U.S. Virgin Islands corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Secretary

 
 

 
LENDER:
     
SOUTHTRUST BANK,
 
an Alabama banking corporation
         
By: /s/ Robert Engram
 
Robert Engram
 
Its Vice President
